DETAILED ACTION
This office action is in response to the Request for Continued Examination filed January 11, 2022 in which claims 1, 6-8, 13-15, 18-22, 24, 25, 27-29, 33, and 34 are presented for examination, claims 23 and 26 are withdrawn, and claims 2-5, 9-12, 16, 17, and 30-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
Response to Arguments
Applicant’s First Argument:  Applicant maintains arguments that USPN 5,887,284 Simmons discloses frictional connection and adhesive connection as mutually exclusive alternatives and further that Simmons teaches away from a configuration that uses both frictional and adhesive and that therefore modifying Simmons with USPN 8,112,821 Barry to include both frictional connection and adhesive connection would not have been obvious to one of ordinary skill in the art.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  Examiner agrees that Simmons discloses frictional connection and adhesive connection as alternatives (col. 2, line 63 – col. 3, line 14; Simmons discloses either frictional connection via “support 24” or connection with adhesive or other means but without “support 24”).  However, Examiner respectfully maintains that Simmons does not teach away from a configuration that uses both frictional connection and adhesive connection at least because there is no discussion in Simmons that only one type of connection should be used or that an adhesive connection would be intended to be permanent.  Examiner notes that Simmons, Barry, and the present invention each disclose sweatband accessories that are intended to absorb sweat and debris from a wearer to prevent the soiling of a baseball cap.  As such, each of these inventions is intended to be removable/disposable periodically once they become soiled.  Barry discloses an invention (10,11) like that of both Simmons and the present invention, with part of the accessory of Barry being attached to a baseball cap through both frictional connection (see especially Figure 9; col. 8, lines 31-38) and adhesive connection (see especially Figure 9; col. 6, lines 3-9).  Despite relying on both frictional forces and adhesive, Barry is nevertheless disclosed as being removable/disposable (col. 1, lines 20-24), as would be logical for an invention that is configured to absorb sweat but not configured to be cleansed or laundered in any way.  As an aside, Examiner additionally further respectfully notes that adhesives rely on frictional forces to function.  As such, for at least the reasons detailed above, Examiner respectfully maintains that in view of the teachings of Barry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simmons to rely on both a frictional connection and an adhesive connection for securely, yet removably affixing a sweatband accessory to a baseball cap.  

Applicant’s Second Argument:  Rejection of claim 13 and 24 over Simmons should be withdrawn for specified reasons.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Third Argument:  Rejection of amended claim 19 under 35 USC 103 over Simmons in view of Barry and in further view of USPN 7,774,861 Schmidt should be withdrawn because Schmidt does not disclose the corresponding structural elements as recited in amended claim 19 that are strategically placed to provide an exposed area, as specifically recited in claim 19, for the placement of visible information.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Firstly, Examiner respectfully asserts that there is no support under 35 USC 112(a) in the disclosure as originally filed for the amended limitations of claim 19 that recite that the visible information is disposed on the recited exposed area (see rejection under 35 USC 112(a), below).  Examiner further respectfully notes however that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place logos or other printed matter at any exposed location on the accessory for marketing purposes.  Examiner additionally further respectfully notes that it has been held that to be given patentable weight, printed matter (e.g. a logo) and the associated product must be in a functional relationship, and that a functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (e.g. indicia on a measuring cup that perform the function of indicating the volume within that measuring cup) (see MPEP 2111.05(A)).  When a product merely serves as a support for printed matter, no functional relationship exists (see MPEP 2111.05(B)).  For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter (see Gulack, 703 F.2d at 1386, 217 USPQ at 404 and MPEP 2111.05(B)).  The rejection is maintained.

Applicant’s Fourth Argument:  Rejection of claim 1 under 35 USC 103 over USPN 5,920,910 Calvo in view of Barry should be withdrawn at least because Calvo, like Simmons, is directed to a frictional/press-fit component that is intended to be removable and therefore to modify Calvo to incorporate an adhesive connection as in Barry would change the principle of operation of Calvo.  Per Applicant, Calvo unequivocally teaches removability and thus teaches away from the modification proposed by Examiner to incorporate Barry’s adhesive connection.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully notes that the invention of Barry is expressly disclosed as being removable (col. 1, lines 21-24).  For reasoning similar to that detailed above regarding Simmons, Examiner respectfully asserts that it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an adhesive connection to the frictional/press-fit connection of Calvo to more securely bond the accessory of Calvo to the headwear because the adhesive connection taught by Barry was not intended to be a permanent, non-removably adhesive or this would frustrate the purpose of Barry (and Calvo).  The rejection is maintained.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the limitation “wherein the body material is flexible and shape-retentive.”  However, for further clarity, Examiner respectfully suggests that claim 8 be amended to recite, for example, “wherein the body comprises a material, the material of the body being flexible and shape-retentive.”
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitations “wherein the wherein the accessory body has a top and bottom.”  However, for further clarity, Examiner respectfully suggests that claim 8 be amended to recite, for example, “wherein the wherein the accessory body has a top and a bottom.” 
Claim 34 is objected to because of the following informalities:  Claim 34 recites the limitations “wherein the wherein the body has a top and bottom.”  However, for further clarity, Examiner respectfully suggests that claim 8 be amended to recite, for example, “wherein the wherein the body has a top and a bottom.” 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the accessory has a top and bottom and a top edge, the drape layer is adhered to one surface on the accessory at the rear side of the accessory body and has a top edge that is spaced below the top edge of the accessory leaving an exposed area on the one surface and the visible information comprises a word and/or a logo on the exposed area on the one surface” as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  To overcome this objection without entering new matter, Examiner respectfully suggests amending claim 19 to remove the new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitations “wherein the accessory has a top and bottom and a top edge, the drape layer is adhered to one surface on the accessory at the rear side of the accessory body and has a top edge that is spaced below the top edge of the accessory leaving an exposed area on the one surface and the visible information comprises a word and/or a logo on the exposed area on the one surface.”  These limitations constitute new matter as they were not in the disclosure as originally filed.  Examiner respectfully notes that the instant specification discusses the configuration of the visible information in paras. 0096, 0101, 0108 and original claims 18 and 19 and that none of these locations appear to provide support for the limitations as recited in currently amended claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 13, 14, 21, 24, 25, 27-29, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,112,821 Barry.
To claim 1, Barry discloses in combination (10,11) (see all Figures; col. 5, line 21 – col. 8, line 38):
a headwear piece (11) (see Figures 5-8) having: a) a crown with a wall having an inside surface bounding a crown space for receiving a part of a wearer's head with the headwear piece in an operative position (annotated Figure 9, see below; col. 5, lines 21-38); and b) a rim/bill (21) projecting from a forward region of the crown (see Figures 5-8; col. 5, lines 21-38);
and an accessory (10) having a body (21) with a thickness between front and rear sides (see especially Figure 9) and made from a material that substantially blocks migration of moisture from the rear side to the front side (col. 5, lines 38-45),
the accessory further comprising a component (27) applied to the body to limit migration of moisture and/or loose matter from a wearer's head to the headwear piece (see Figure 9; col. 6, lines 16-39; col. 7, lines 4-47),
the accessory configured to be placed in an operative position against the inside surface of the crown wall at the forward region of the crown to reduce contaminant transmission from a wearer's head to the inside surface of the crown wall at the forward region (see Figure 9; col. 6, lines 16-39; col. 7, lines 4-47),
wherein the crown wall has an outer layer that is exposed at the forward region and a layer that is folded upwardly (50) behind the outer layer to produce an upwardly opening pocket (annotated Figure 9; col. 6, lines 16-39),
the upwardly folded layer having a top edge at an entry to the upwardly opening pocket (annotated Figure 9), 
wherein with the accessory in the operative position a part of the body is extended into the pocket (annotated Figure 9),
wherein the layer that is folded upwardly behind the outer layer has an inside surface portion making up a part of the inside surface of the crown wall (annotated Figure 9),
wherein the component applied to the body comprises a drape layer (29,31) that overlies the top edge of the upwardly folded layer and resides against the inside surface portion on the upwardly folded layer with the accessory in the operative position and the headwear piece in the operative position on a wearer's head (annotated Figure 9; col. 6, lines 16-39; col. 7, lines 4-47),
wherein a part of the accessory is bonded through an adhesive (28) to a part of the headwear piece (annotated Figure 9; col. 5, line 66 – col. 6, line 15),
whereby the accessory is maintained in the operative position by a combination of: a) frictional forces acting between the body and the headwear piece (col. 8, lines 31-38); and b) the adhesive acting between the part of the accessory and the part of the headwear piece (col. 5, line 66 – col. 6, line 15).

    PNG
    media_image1.png
    924
    694
    media_image1.png
    Greyscale

To claim 6, Barry further discloses a combination wherein the accessory and headwear piece are configured so that with the accessory in the operative position the accessory generates forces on the forward region of the crown that produce a desired curved shape at the forward region of the crown (see Figures 5-9; col. 5, lines 38-45).
Examiner respectfully notes that the limitation “wherein the accessory and headwear piece are configured so that with the accessory in the operative position the accessory generates forces on the forward region of the crown that produce a desired curved shape at the forward region of the crown” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Barry discloses the structure of combination as claimed, there would be a reasonable expectation for the combination to perform such function.

To claim 7, Barry further discloses a combination wherein the accessory body has a sheet construction (see Figures 9-10b; col. 5, lines 28-45).

To claim 13, Barry further discloses a combination wherein the accessory body has a top and a bottom and a dimension between spaced ends/sides and the body has spaced, curved edges extending over a majority of the dimension at the top and bottom of the body (annotated Figures 10a-10b, see below; col. 7, lines 48-51).

    PNG
    media_image2.png
    899
    681
    media_image2.png
    Greyscale

To claim 14, Barry further discloses a combination wherein the crown defines an opening with a diameter through which a wearer's head is directed into the crown space, and with the accessory in the operative position the accessory extends around less than an entirety of the diameter of the crown opening (see Figures 5-8; col. 6, line 61 – col. 7, line 3).

To claim 21, Barry further discloses a combination wherein the component comprises a moisture absorbing layer (29) (see Figure 9; col. 6, lines 16-39).

To claim 24, Barry further discloses a combination wherein the drape layer overlies and is adhesively bonded to at least a part of the rear side of the accessory body (see Figure 9; col. 5, line 66 – col. 6, line 15; drape layer 27 is adhesively bonded to part of rear side of accessory 21 via adhesive layer 28).

To claim 25, Barry further discloses a combination wherein the drape layer is adhered to the inside surface portion on the upwardly folded layer (see Figure 9; col. 5, line 66 – col. 6, line 15; col. 8, lines 31-38; drape layer 27 is directly adhered to the inside surface portion via frictional forces of rubber layer 31 and indirectly via adhesive layer 28).

To claim 27, Barry further discloses a combination wherein the drape layer is connected to the accessory body (see Figure 9).

To claim 28, Barry further discloses a combination wherein the drape layer is adhered to the accessory body (see Figure 9; col. 5, line 66 – col. 6, line 15; drape layer 27 is adhered to the body of accessory 21 via adhesive layer 28).

To claim 29, Barry further discloses a combination wherein the drape layer comprises a moisture absorbing material (col. 6, lines 16-39; perspiration-absorbing layer 29).

To claim 34, Barry further discloses a combination wherein the body has a top and a bottom and a dimension between spaced ends/sides and the part of the body that is extended into the pocket has a perimeter edge that is continuously convexly curved over a majority of the dimension at the bottom of the body (annotated Figures 10a-10b; col. 7, lines 48-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (as applied to claim 1 and 14, above) in view of US Pub No. 2012/0297519 Strombo.
To claim 15, Barry discloses a combination wherein accessory 10 in the operative position appears to extend fewer than 150° around the diameter of the crown opening (see Figures 5-8).
However, Strombo teaches an invention similar to that of wherein the accessory (1) in an operative position appears to extend between 150° and 210° degrees around the diameter of the crown opening (see Figure 1 depicting accessory 1 spanning roughly half of the circumference of the headwear piece).
Barry and Strombo teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the accessory of Barry such that in an operative position it extends between 150° and 210° degrees around the diameter of the crown opening as taught by Strombo because Strombo teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that modifying the accessory of Barry to extend across a greater proportion of the diameter of the crown opening would provide protection to additional portions of headband 50 from sweat and soiling than the embodiment disclosed by Barry.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barry (as applied to claim 1, above) in view of US Pub No. 2007/0245457 Gelera.
Regarding claim 20, the Barry is silent as to whether the crown is made from a flexible fabric material.
However, Gelera teaches an invention similar to that of Barry and including a crown made from a flexible fabric material (paras. 0003, 0016; inasmuch as currently claimed, even heavy gauge fabric material would be considered to possess at least some degree of flexibility).
Barry and Gelera teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the crown of Barry to be made of a flexible fabric material as taught by Gelera because Gelera teaches that this configuration is commonly known in conventional caps (para. 0016).  It would further have been obvious to one of ordinary skill in the art that a crown made of a flexible fabric material would be comfortable for the user.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,887,284 Simmons in view of Barry.
Regarding claim 1, Simmons discloses in combination (10,12) (see Figures 1-4A; col. 2, line 47 – col. 3, line 62):  
a headwear piece (12) having: a) a crown (14,20) with a wall having an inside surface bounding a space for receiving a part of a wearer's head with the headwear piece in an operative position (annotated Figure 1, see below); and b) a rim/bill (18) projecting from a forward region of the crown (see especially Figure 1; col. 2, lines 47-57); and 
an accessory (10) having a body (24) with a thickness between front and rear sides (as depicted in Figure 4A, body 24 has a front side facing toward crown 14 and a rear side facing away from crown 14) and made from a material that substantially blocks migration of moisture from the rear side to the front side (col. 3, lines 15-24; a sheet of vinyl plastic as disclosed by Simmons would reasonably be expected to block moisture mitigation as claimed at least because Applicant discloses the body of the instant invention also being made from plastic; see para. 0016 of the instant specification; Examiner further respectfully notes that the term “substantially” can be interpreted broadly), 
the accessory further comprising a component (26) applied to the body to limit migration of moisture and/or loose matter from a wearer's head to the headwear piece (see Figures 1-4A; col. 3, lines 24-35), 
the accessory configured to be placed in an operative position against the inside surface of the crown wall at the forward region of the crown (col. 3, lines 36-49; see especially Figures 1 and 4A) to reduce contaminant transmission from a wearer's head to the inside surface of the crown wall at the forward region (col. 3, lines 24-35, 50-55);
wherein the crown wall has an outer layer (14) that is exposed at the forward region and a layer (20) that is folded upwardly behind the outer layer to produce an upwardly opening pocket (annotated Figure 4A, see below; the pocket comprises the area between outer layer 14 and upwardly folded layer 20 where accessory body 24 is disposed);
the upwardly folded layer having a top edge (annotated Figure 4A) at an entry to the upwardly opening pocket,
wherein with the accessory in the operative position a part of the body is extended into the pocket (annotated Figure 4A),
wherein the layer that is folded upwardly behind the outer layer has an inside surface portion (annotated Figure 1, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) making up a part of the inside surface of the crown wall,
wherein the component applied to the body comprises a drape layer (26a) that overlies the top edge of the upwardly folded layer and is secured against the inside surface portion of the upwardly folded layer with the accessory in the operative position (annotated Figure 4A);
whereby the accessory is maintained in the operative position via frictional forces acting between the body and the headwear piece (see at least Figures 1-3 and 4A; col. 1, lines 10-21; col. 3, lines 15-23; Examiner respectfully notes that while Simmons does not expressly disclose that accessory 10 of Simmons is maintained in the operative position via frictional forces acting between the body and headwear piece, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when accessory 10 of Simmons is inserted into the pocket, the sheet materials such as vinyl plastic disclosed for body 24 would generate at least some amount of frictional force with the absorbent cotton material of layer 20 of the pocket, to help maintain accessory 10 within headwear piece 12).

    PNG
    media_image3.png
    910
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    915
    614
    media_image4.png
    Greyscale

In the embodiment of Simmons comprising body 24 as depicted in at least Figures 1 and 4A, Simmons does not expressly teach a part of the accessory being bonded through an adhesive to a part of the headwear piece, whereby the accessory is maintained in the operative position by a combination of the aforementioned frictional forces with the adhesive acting between the part of the accessory and the part of the headwear piece.
However, Barry teaches a combination (10,11) (see all Figures; col. 5, line 21 – col. 8, line 38) similar to that of Simmons wherein a part of the accessory (10) is bonded through an adhesive (28) to a part of the headwear piece (50) (see especially Figure 9; col. 5, line 66 – col. 6, line 53), wherein the accessory is maintained in the operative position by a combination of: a) frictional forces acting between the body and headwear piece (see especially Figure 9; col. 8, lines 31-38); and b) the adhesive acting between a part of the accessory and the part of the headwear piece (see especially Figure 9; col. 6, lines 3-9).
Simmons and Barry teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simmons to further include an adhesive acting between the part of the accessory and the headwear piece as taught by Barry because Barry teaches that maintaining an accessory in the operative position by a combination of frictional forces and adhesive is known in the art and that both the frictional forces and the adhesive help to maintain the accessory in a substantially stable position within a headwear piece (col. 6, lines 3-9; col. 8, lines 31-38).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a combination that relies on both frictional forces and adhesive would provide additional security as to the position of the accessory within the headwear piece compared to a combination that relied upon frictional forces alone.

Regarding claim 6, Examiner respectfully notes that the limitation “wherein the accessory and headwear piece are configured so that with the accessory in the operative position the accessory generates forces on the forward region ofKRO10824P00021 US -37- the crown that produce a desired curved shape at the forward region of the crown” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  As the modified invention of Simmons (i.e. Simmons in view of Barry, as detailed above) teaches the structure of the combination as claimed, with accessory 10 of Simmons including body 24 comprising “any suitable lightweight sheet stock material that is stiff but capable of being flexed enough to conform to the head … for example, a stiff, bendable, i.e., semi-flexible material,” (col. 3, lines 15-24 of Simmons), there would be a reasonable expectation for the combination of the modified invention of Simmons to perform such function.

Regarding claim 7, the modified invention of Simmons (i.e. Simmons in view of Barry, as detailed above) further teaches a combination wherein the accessory body has a sheet construction (col. 3, lines 15-35 of Simmons; see Figures 1-4A of Simmons).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Barry (as applied to claims 1, 6, and 7, above) and in further view of USPN 7,213,270 Lee.
Regarding claim 8, the modified invention of Simmons (i.e. Simmons in view of Barry, as detailed above) further teaches a combination wherein the body is flexible (col. 3, lines 15-24 of Simmons; the bendable, semi-flexible material of body 24 would necessarily possess at least some degree of flexibility).
Examiner further respectfully asserts that accessory 10 including a body comprising “any suitable lightweight sheet stock material that is stiff but capable of being flexed enough to conform to the head … for example, a stiff, bendable, i.e., semi-flexible material,” (col. 3, lines 15-24 of Simmons) would be reasonably expected to have shape-retention characteristics.
However, because the modified invention of Simmons does not explicitly use the term “shape-retentive,” in order to provide additional clarity, and in the interest of promoting compact prosecution, Examiner respectfully notes that Lee teaches an invention similar to that of Simmons wherein the body includes a material with shape-retention characteristics (col. 3, lines 9-22). 
Simmons, Barry, and Lee teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Simmons such that the body is shape-retentive as taught by Lee because Lee teaches that this configuration is known in the art and beneficial for maintaining the uniform shape of a headwear piece even when the user of the headwear piece wears and removes the cap repeatedly and also aids in donning the headwear piece (col. 3, lines 9-22).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Barry and Lee (as applied to claim 8, above) and in further view of USPN 1,731,025 Rockwood et al.
Regarding claim 22, the modified invention of Simmons (i.e. Simmons in view of Barry and Lee, as detailed above) teaches a combination wherein the component comprises a moisture absorbing layer (26b of Simmons) applied to at least a part of the rear side of the body (col. 3, lines 24-35 of Simmons; as best depicted in Figure 4A of Simmons, moisture absorbing layer 26b is applied to the rear side of body 24).
The modified invention of Simmons does not teaches a combination wherein the component additionally comprises at least one moisture absorbing layer applied to the body at the front side of the body.
However, Rockwood teaches an invention similar to that of the modified invention of Simmons and including a moisture absorbing layer (14) applied to a body (10) at the front side of the body (lines 81-93; see Figures 1-2).
	Simmons, Barry, Lee, and Rockwood teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the modified invention of Simmons to further include a moisture absorbing layer applied to the body at the front side of the body as taught by Rockwood because Rockwood teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that applying a moisture absorbing layer to the front side of body 24 of Simmons would help prevent any moisture that passes through the apertures of body 24 of Simmons from reaching crown 14 of Simmons.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Barry (as applied to claim 1, above) and in further view of USPN 7,774,861 Schmidt.
Regarding claim 18, the modified invention of Simmons (i.e. Simmons in view of Barry, as detailed above) teaches the combination as recited in claim 1, above.
The modified invention of Simmons does not disclose a combination wherein visible information comprising a word and/or logo is located on one of the sides of the body.
However, Schmidt teaches an invention (50 of Figures 2A-2D) similar to that of Simmons and including visible comprising a word and/or logo is located on one of the sides of the body (85 of Figures 2A-2D, reproduced below for convenience; col. 7, lines 17-24).

    PNG
    media_image5.png
    906
    622
    media_image5.png
    Greyscale

Simmons, Barry, and Schmidt teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Simmons to include visible information located on one side of the body and wherein the visible information comprises a word and/or a logo as taught by Schmidt because Schmidt teaches that this configuration is known in the art.  Likewise, one of ordinary skill in the art would recognize that logos are commonly applied to apparel products in order to provide brand information to the consumer as well as to differentiate a manufacturer’s product from products of competing manufacturers.  
Examiner further respectfully notes that to be given patentable weight, printed matter (e.g. a logo) and the associated product must be in a functional relationship.  A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.  For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup (see MPEP 2111.05).  Examiner respectfully asserts that the printed matter as recited in claim 18 is not in a functional relationship with the associated product.

To claim 19, the modified invention of Simmons (i.e. Simmons in view of Barry and Schmidt, as detailed above) further teaches a combination wherein the accessory has a top and a bottom and a top edge (annotated Figure 2 of Simmons, see above), the drape layer is adhered to one surface on the accessory at the rear side of the accessory body and has a top edge that is spaced below the top edge of the accessory leaving an exposed area on the one surface (annotated Figures 1 and 2 of Simmons) and Schmidt teaches visible information comprising a word and/or a logo on a surface (85 of Figures 2A-2D of Schmidt; col. 7, lines 17-24 of Schmidt).
The modified invention of Simmons does not expressly disclose a combination wherein the visible information is disposed on the exposed area on the one surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Simmons such that the visible information is disposed on the exposed area on the one surface because this surface is visible to a user when the user looks at the accessory while it’s disposed within the headwear piece and could remind the user of brand information regarding the accessory for replacement of the accessory when it becomes soiled.  Examiner further respectfully notes that it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).

Claims 1 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,920,910 Calvo in view of Barry.
Regarding claim 1, Calvo discloses in combination:
a headwear piece (20) having: a) a crown (22) with a wall having an inside surface bounding a crown space for receiving a part of a wearer's head with the headwear piece in an operative position (annotated Figure 1, see below); and b) a rim/bill (27) projecting from a forward region of the crown (see especially Figure 1; col. 3, lines 33-48); and
an accessory (10) having a body (42) with a thickness between front and rear sides (see especially Figure 3) and made from a material (54) that substantially blocks migration of moisture from the rear side to the front side (col. 4, lines 18-52),
the accessory further comprising a component (the component comprises drape layer 44) applied to the body to limit migration of moisture and/or loose matter from a wearer's head to the headwear piece (see Figures 1-4; col. 2, lines 28-61; col. 4, line 65 – col. 5, line 14),
the accessory configured to be placed in an operative position against the inside surface of the crown wall at the forward region of the crown (see especially Figure 1; col. 3, line 49 – col. 4, line 7) to reduce contaminant transmission from a wearer's head to the inside surface of the crown wall at the forward region (see especially Figure 1; col. 2, lines 28-61; col. 4, line 65 – col. 5, line 14),
wherein the crown wall has an outer layer (24) that is exposed at the forward region (see Figure 1; col. 3, lines 33-48) and a layer (32) that is folded upwardly behind the outer layer to produce an upwardly opening pocket (see especially Figures 1-2; col. 3, lines 33-48),
the upwardly folded layer having a top edge at an entry to the upwardly opening pocket (annotated Figures 2-4, see below),
wherein with the accessory in the operative position a part of the body is extended into the pocket (see Figures 1-3; col. 3, line 49 – col. 4, line 7),
wherein the layer that is folded upwardly behind the outer layer has an inside surface portion making up a part of the inside surface of the crown wall (annotated Figures 2-4; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion), 
wherein the component applied to the body comprises a drape layer (44) that overlies the top edge of the upwardly folded layer and resides against the inside surface portion on the upwardly folded layer with the accessory in the operative position and the headwear piece in the operative position on a wearer's head (see especially Figures 1-2; col. 3, line 49 – col. 4, line 7),
whereby the accessory is maintained in the operative position via frictional forces acting between the body and the headwear piece (see especially Figures 1-2; Examiner respectfully notes that while Calvo does not expressly disclose that accessory 10 of Calvo is maintained in the operative position via frictional forces acting between the body and headwear piece, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when accessory 10 of Calvo is inserted into the pocket, the sheet materials such as vinyl plastic disclosed for body 44 would generate at least some amount of frictional force with the fabric material of the upwardly folded layer of a typical cap-style headwear, to help maintain accessory 10 within headwear piece 20).

    PNG
    media_image6.png
    918
    621
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1032
    830
    media_image7.png
    Greyscale


Calvo does not expressly teach a part of the accessory being bonded through an adhesive to a part of the headwear piece, whereby the accessory is maintained in the operative position by a combination of the aforementioned frictional forces with the adhesive acting between the part of the accessory and the part of the headwear piece.
However, Barry teaches a combination (10,11) similar to that of Calvo wherein a part of the accessory (10) is bonded through an adhesive (28) to a part of the headwear piece (50) (see especially Figure 9; col. 5, line 66 – col. 6, line 53), wherein the accessory is maintained in the operative position by a combination of: a) frictional forces acting between the body and headwear piece (see especially Figure 9; col. 8, lines 31-38); and b) the adhesive acting between a part of the accessory and the part of the headwear piece (see especially Figure 9; col. 6, lines 3-9).
Calvo and Barry teach analogous inventions in the field of headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Calvo to further include an adhesive acting between the part of the accessory and the headwear piece as taught by Barry because Barry teaches that maintaining an accessory in the operative position by a combination of frictional forces and adhesive is known in the art and that both the frictional forces and the adhesive help to maintain the accessory in a substantially stable position within a headwear piece (col. 6, lines 3-9; col. 8, lines 31-38).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a combination that relies on both frictional forces and adhesive would provide additional security as to the position of the accessory within the headwear piece compared to a combination that relied upon frictional forces alone.

Regarding claim 33, the modified invention of Calvo (i.e. Calvo in view of Barry, as detailed above) further teaches a combination wherein the drape layer has a top edge that is flush with a top edge of the body (see Figures 1-4 of Calvo; col. 3, line 49 – col. 4, line 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/           Primary Examiner, Art Unit 3732